DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2 is rejected because the specification, as originally filed, fails to disclose an enlarged area overlaid on the displayed plurality of waveform data and the subset of partial waveform data displayed in different windows as now claimed.  While Applicant asserts support is found in Fig. 12, such a figure does not appear to depict the claimed embodiment of different windows as now claimed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 12-13 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL “BrainVision Recorder User Manual” hereinafter “BrainVision” in view of U.S. Publication No. 2014/0275819 to Kassem et al. “Kassem”.  
With respect to Claims 1, 12, and 14-15, BrainVision discloses an information processing apparatus for physiological and neurophysiological data collection and display (e.g. EEG data; Pages 19 and 23-24).  BrainVision explains that use of the processing apparatus includes a processing means, operating system, graphics adapter, RAM, free disk space and a monitor (e.g. display) configured to display data to the user (Page 27). Fig. 3-5 (below) depicts one display window where a plurality of partial waveform data is displayed in parallel in a time axis direction, the partial waveform data represents a temporal change of one or more physiological signals each representing biological waveform data corresponding to a respective partial time period including one or more specific parts relating to the biological waveform data in tis broadest reasonable interpretation.  

    PNG
    media_image1.png
    526
    642
    media_image1.png
    Greyscale

BrainVision makes it clear that the user can increase or decrease the number of channels displayed or alternatively can select individual channels to view separately (Pages 58 and 100).  Fig. 3-7 (below) depicts an interface where individual channel data (e.g. partial waveform data) is displayed in time windows that are different from each other and displayed side-by-side in the time axis direction in its broadest reasonable interpretation.  

    PNG
    media_image2.png
    682
    942
    media_image2.png
    Greyscale

		Examiner notes that by removing some of the channel data, BrainVision is considered to read on the claim limitation of displaying only a subset of data from selected sensors in its broadest reasonable interpretation.  Alternatively, Fig. 6-15 depicts where selected channel data (e.g. subset) is displayed separately.  BrainVision depicts where markers may be displayed along the time axis to emphasize “spots of the plurality of partial waveform data” (Page 61; Fig. 3-10) in its broadest reasonable interpretation.  
		However, the markers do not appear to be displayed on the waveform data as spots as claimed.    
Kassem teaches from within a similar field of endeavor with respect to GUIs for graphically displaying waveform data where spots may be used to highlight or emphasize data points (e.g. 348i, 352i, 374i, 309c in Fig. 3).  
Accordingly, at the time of the invention, it would have been obvious to a person skilled in the art to have modified marking means as described by BrainVision to also include spots for markers as described by Kassem in order to better emphasize data points.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Regarding Claim 3, BrainVision explains that a user can selectively choose the number of channels used (Page 73) and different modes (e.g. monitoring, impedance, test).  Such disclosures are considered to read on a plurality of measurement methods in its broadest reasonable interpretation.   
With respect to Claim 13, BrainVision discloses where an annotation icon allows the user to enter a free text (Page 59).  In addition, Kassem teaches a window to display medically related events such as, for example, seizure, etc. or “notes” (Paragraphs [0118] and [0120]).  Such disclosures are considered to read on annotations in its broadest reasonable interpretation.  Accordingly, it would have been obvious to a person skilled in the art to have further modified BrainVision’s display controller and GUI to display medically related events or physician notes overlaid on to the data as such a modification would improve the clarity of the patient’s health record and requires nothing more than combing prior art elements according to known techniques to yield predictable results (MPEP 2143).  

With respect to Claim 16, Examiner notes that the modified spots as described above are “denoted” as circles in its broadest reasonable interpretation.  

Claim(s) 2, 4-8, and 10-11, 13 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over BrainVision and Kassem as applied to claim 1 above, and further in view of U.S. Publication No. 2015/0227702 to Krishna et al. “Krishna” or alternatively, U.S. Publication No. 2010/0315437 to Sinclar II et al. “Sinclar”.  
As for Claim 2, BrainVision and Kassem disclose an information processing system for displaying a plurality of waveform data as described above. BrainVision discloses where the user can select one or more channels and then zoom the display into these channels for instance (Page 100).  Moreover, in the modified system, the spots are connected with (e.g. corresponding to) a line intersecting the time direction of the waveform data.  
However, it is not clear if the zoomed selections are displayed superimposed on the graphed data.  
Kirshna teaches from within a similar field of endeavor with respect to GUIs for EEG data (Fig. 2A) where the GUI includes a zoom feature (Paragraphs [0086]-[0088], [0093]).  Kirshna explains that the GUI enables multiple levels of dynamic temporal browsing and zooming to enable a zoom window to be displayed overlaid on the waveform data (e.g. 168 in Fig. 2A ad corresponding descriptions).  
Likewise, Sinclar discloses a magnification application which allows the user to select portions of the data to be viewed in an enlarged, overlaid manner (715 in Fig. 7D and corresponding descriptions).  
Accordingly, one skilled in the art would have been motivated to have modified the information processing system and method described by BrainVision and Kassem to include a magnification feature as described by Kirshna or Sinclar in order to selectively zoom in on portions of data.  Such a modification merely involves a combination of prior art elements according to known techniques to yield predictable results (MPEP 2143).  

As for Claims 4 and 10, Krishna explains that the GUI is configured to analyze data from at least one of an EEG or MEG system (Paragraph [0007]).  Accordingly, one skilled in the art would have been motivated to have modified BrainVision’s system with a GUI that can analyze a plurality if data waveforms (e.g. MEG and EEG) as described by Krishna  in order to acquire additional diagnostic data for improved diagnosis.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  
Regarding Claim 5-8 and 18, While BrainVision depicts electrode position on the subject, the electrodes are not superimposed on a biological image.  
Krishna depicts a separate window depicting an “electrode at a glance” window displaying the layout of electrodes on the patient and enables selection of the electrodes to add to the display (Paragraph [0092]).  
One skilled in the art would have been motivated to have modified the display means described by BrainVision and Kassem to view electrode information on a biological image of the subject as described by Krishna to view spatial data of electrode positioning on the subject in order to enhance/simplify channel selection.  Such a modification requires nothing more than combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  
Regarding Claim 11,  Krishna explains that potentially interesting regions can be highlighted with different colors or other markers (Paragraph [0087]).  
One skilled in the art would have been motivated to have modified BrainVision’s display system to enable a physician to change the highlight color as desired.  Such a modification would enhance the customization of displayed data and requires nothing more than combing prior art elements according to known techniques to yield predictable results (MPEP 2143).  

As for Claim 13, Krishna enables annotations to be inserted and attached to waveform data (158 in Fig. 2A and corresponding descriptions).  Accordingly, it would have been obvious to a person skilled in the art to have further modified BrainVision’s display controller and GUI to display annotations overlaid on to the data as such a modification would improve the clarity of the patient’s health record and requires nothing more than combing prior art elements according to known techniques to yield predictable results (MPEP 2143).  

With respect to Claim 17, Examiner notes that in the modified EEG GUI system, the highlighted “spots”/markers as described above would be removed in the zoom window to allow the user to visualize a clean view of the desired waveform data.    

Claims 4 and 10 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over BrainVision and Kassem as applied to claims 1 and 7 above, and further in view of U.S. Publication No. 2016/0045128 to Sitt.  
As for Claims 4 and 10, BrainVision and Kassem, as modified, discloses an information processing system for EEG data as described above but fails to specify that MEG measurement data is also possible for input.  
Sitt teaches from within a similar field of endeavor with respect to brain measurement systems and methods where EEG and MEG data may be collected (Paragraph [0018]).  
Accordingly, one skilled in the art would have been motivated to have modified the processing system to accept data from a combined EEG and MEG system as described by Sitt in order to acquire additional diagnostic data for improved diagnosis.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  


Claims 5-9 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over BrainVision and Kassem as applied to claims 1 above, and further in view of U.S. Publication No. 2019/0142291 to Obeid et al. “Obeid”.  
As for Claims 5-6, BrainVision and Kassem disclose an information processing apparatus and method for analyzing EEG data in various windows as described above.  While BrainVision depicts electrode position on the subject, the electrodes are not superimposed on a biological image.  
Obeid teaches from within a similar field of endeavor with respect to EEG processing systems and methods (Paragraph [0069]; Fig. 2 and corresponding descriptions) where a biological image (e.g. 3D image) is depicted with sensor position data superimposed thereon (Fig. 9).  
One skilled in the art would have been motivated to have modified the display means described by BrainVision and Kassem to view electrode information on a biological image of the subject as described by Obied to view spatial data of electrode positioning on the subject in order to enhance/simplify channel selection.  Furthermore, one skilled in the art would have been motivated to use additional display windows to display the additional data in a side-by-side format in order to increase the data conveyed to the physician.  Such a modification requires nothing more than combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  
As for Claims 7-8, the information processing apparatus as modified, allows the user to select certain EEG channels as desired and that correspond to superimposed electrode data on the biological image.  
With respect to Claim 9, as described above, BrainVision depicts a display with multiple windows in order to display various forms of data.  In addition, Obeid’s system provides a feature which can match EEG waveform data to other stored waveforms in an EEG database (Paragraphs [0022], [0069], [0095] and [0096]).  Examiner notes that one skilled in the art would have been motivated to have modified the display means described by BrainVision and Kassem to enable a display of side-by-side windows of matched waveform data in order to compare EEG data overtime.   Such a modification requires nothing more than combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Claim 9 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over BrainVision and Kassem as applied to claim 1 above, and further in view of U.S. Publication No. 2003/0144600 to Yarita.  
With respect to Claim 9, BrainVision and Kassem as modified, discloses an information processing apparatus configured to display EEG and other data to a physician.  
Yarita teaches from within a similar field of endeavor with respect to EEG systems and methods (Abstract) where “current” and “previous” EEG data may be simultaneously displayed  in order to allow for comparison.  
Accordingly, one skilled in the art would have been motivated to have modified the display means described by BrainVision and Kassem to enable a display of side-by-side windows of current and previous waveform data in order increase the data conveyed to the physician and enable a comparison to be made.  Such a modification requires nothing more than combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot in view of the updated grounds of rejection necessitated by amendment.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373. The examiner can normally be reached M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L COOK/ Primary Examiner, Art Unit 3793